DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to applicant's amendment and remarks received on 07/29/2022. 

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “haptic actuators”; however, claim 8 depends on claim 4 which recites a single “haptic actuator”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “...a controller operable to perform operations comprising...” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim. 

Claim 1 recites “ A system comprising a controller operable to perform operations comprising...”. The claim is directed to a system but only claims a controller for performing a plurality of functions. According to MPEP 2164.08(a), “A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.” Therefore, this claim is rejected under 35 U.S.C. 112(a). Claims 2-11 are rejected the same because they depend upon claim 1.

Claims 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 12 recites a “method comprising using a controller to perform operations comprising: controlling a plurality of indicator devices, wherein each of the plurality of  indicator devices is positioned on a corresponding one of a plurality of predetermined portions of a fire extinguisher; determining that a user has picked up the fire extinguisher; subsequent to determining that the user has picked up the fire extinguisher, measuring an amount of pressure of extinguishing material within the fire extinguisher and making a determination whether or not the amount of pressure of the extinguishing material is below a threshold pressure; concurrently with measuring the amount of pressure, actuating each of a plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher; and based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable.” The specification does not describe how the controller determines various things (for example, how does the controller determine that a user has picked up the fire extinguisher? How does the controller  measure the pressure?). Therefore, this claim fails to comply with the written description requirement. Claims 13-20 are rejected the same because they depend upon claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 6, and 9-11 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jung et al. (KR 20190068016 A - cited in IDS, refer to English translation).

A system comprising a controller (figs. 1-2 controller 40) operable to perform operations comprising: 
controlling a plurality of indicator devices, wherein each of the plurality of indicator devices is positioned on a corresponding one of a plurality of predetermined portions of a fire extinguisher; determining that a user has picked up the fire extinguisher; subsequent to determining that the user has picked up the fire extinguisher, measuring an amount of pressure of extinguishing material within the fire extinguisher and making a determination whether or not the amount of pressure of the extinguishing material is below a threshold pressure;  concurrently with measuring the amount of pressure, actuating each of the plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher; and based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable (figs. 1-2 controller 40 and fire extinguisher 10; [0025] The controller 40 controls the LCD window 20 and the speaker 30 to electrically and electronically control the video data of the LCD window 20 and the audio data of the speaker 30. [0009] The user can easily use the fire extinguisher in accordance with instructions such as the visual notification of the LCD and the voice notification of the speaker. [0022] The LCD window 20 corresponds to a video output device for receiving and outputting video data of a control unit 40, which will be described later, as a device for visually expressing a user how to use the fire extinguisher 10. [0023] The speaker 30 according to the present invention is positioned adjacent to the LCD window 20 and outputs the usage data of the fire extinguisher 10 together with the image data of the LCD window 20 as voice data. [0038] the LCD window 20 and the speaker 30 to output image data and voice data so that the operation of the fire extinguisher 10 can be directly seen and heard by the user. [0039] FIGS. 4A and 4B are diagrams illustrating a use state (e.g. “...plurality of indicator devices in a series representing a series of operations...”) of an intelligent fire extinguisher control system according to the present invention. FIG. 4A and FIG. 4B illustrate a use state of the intelligent fire extinguisher control system according to the present invention. The LCD window 20 and the speaker 30 together output image data and voice data to inform the user of the usage of the digester 10 in order. First, the basic contents of the fire extinguisher 10 will be described while showing the fire extinguisher 10 in a locked state. Next, a method of releasing the lock pin of the fire extinguisher 10 is outputted to the LCD window 20 and the speaker 30 to inform the user. Then, hold the hose of the fire extinguisher (10) by hand with the fire direction. Finally, if the lever of the handle is pressed with a constant force, the fire and the video and voice that evolves the fire while the fire extinguishing liquid is sprayed through the hose is outputted to the LCD window 20 and the speaker 30 to inform. Furthermore, according to MPEP 2114, an "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, the claimed system only comprises a controller.).

Regarding claim 3, Jung discloses the system of claim 1, wherein the plurality indicator devices comprises a speaker (fig. 1 speaker 30).

Regarding claim 5, Jung discloses the system of claim 1, wherein the plurality indicator devices comprises a display screen (fig. 1 LCD window 20).

Regarding claim 6, Jung discloses the system of claim 1, wherein the controller comprises: a communication module adapted to communicate to a wireless network ([00012] the controller according to the present invention includes an extension unit for connecting a network); a memory for storing the actuation series ([0033] The external memory unit 46 is configured to control and manage the image data and the audio data); and a battery for providing electrical energy (fig. 2 battery unit 44).

Regarding claim 9, Jung discloses the system of claim 5, wherein the display screen is positioned on a surface of the fire extinguisher (fig. 1 LCD window 20).

Regarding claim 10, Jung discloses the system of claim 1, wherein sensors are positioned on the fire extinguisher ([0012] and [0034] The control unit 40 according to the present invention includes an expansion unit 47 for connecting a network, a storage connection device, a GPS, a voice recognition, a microphone, and a fire alarm sensor to functionally expand the control system do. [0032] and [0036] The button 45 serves as a switch for substantially operating the image data and the voice data in the LCD window 20 and the speaker 30).

Regarding claim 11, Jung discloses the system of claim 10, wherein the sensors comprise at least one of a temperature sensor, a haptic sensor, a motion sensor, a pressure sensor, or a smoke detector ([0012] and [0034] The control unit 40 according to the present invention includes an expansion unit 47 for connecting a GPS (i.e. “motion sensor”), a voice recognition, a microphone, and a fire alarm sensor to functionally expand the control system do. It has an external function such as a fire alarm sensor that detects the cause of fire such as ignition heat and smoke [0032] and [0036] The button 45 (i.e. “haptic sensor”) serves as a switch for substantially operating the image data and the voice data in the LCD window 20 and the speaker 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20190068016 A - cited in IDS, refer to English translation) in view of Li et al. (CN 208959189 U - cited in IDS, refer to English translation).

Regarding claim 2, Jung discloses the system of claim 1, but does not expressly disclose wherein the plurality indicator devices comprises Light Emitting Diodes (LEDs). Although Jung teaches used LCD display 20.
Li, from a similar field of endeavor, teaches the plurality indicator devices comprises Light Emitting Diodes LEDS (figs. 1 & 3: LEDS 7, 8, and 9).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to alternatively use LEDS as taught by Li in the system taught by Jung in order to guide the user to correctly operate the fire extinguisher in an emergency (as suggested by LI in last paragraph under the Summary of the Invention section).

Regarding claim 7, Jung in view of Li discloses the system of claim 2, wherein the plurality of predetermined portions of the fire extinguisher comprises a pull-pin, a hose, a release lever and an instruction's region on the surface of the fire extinguisher (Jung figs. 1 and 4 illustrates the fire extinguisher comprising a pull-pin , a hose , a release lever, and instruction’s region 20. Li figs. 1 & 3 illustrates the fire extinguisher comprising a pull-pin 5, a hose 2, a release lever 4, and LEDS 7, 8, and 9. pg. 2 9th-paragraph, The working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated, and the insurance pin is pulled out through the speaker voice prompt; the insurance pin is pulled out After the voice prompts, the nozzle is aligned with the fire source, and the second LED at the nozzle is bright; after the nozzle is held, the voice prompt presses the handle in the direction of the arrow, the third LED is bright, and the fire extinguishing substance is ejected after the handle is pressed. After use, put down the fire extinguisher and the passive switch is disconnected, indicating that the controller is not working. Therefore, based on the above citations, it implies abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure.).

Regarding claim 12, Jung discloses a method comprising using a controller (figs. 1-2 controller 40) to perform operations comprising: controlling a plurality of indicator devices, wherein each of the plurality of  indicator devices is positioned on a corresponding one of a plurality of predetermined portions of a fire extinguisher; actuating each of a plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher (figs. 1-2 controller 40 and fire extinguisher 10; [0025] The controller 40 controls the LCD window 20 and the speaker 30 to electrically and electronically control the video data of the LCD window 20 and the audio data of the speaker 30. [0009] The user can easily use the fire extinguisher in accordance with instructions such as the visual notification of the LCD and the voice notification of the speaker. [0022] The LCD window 20 corresponds to a video output device for receiving and outputting video data of a control unit 40, which will be described later, as a device for visually expressing a user how to use the fire extinguisher 10. [0023] The speaker 30 according to the present invention is positioned adjacent to the LCD window 20 and outputs the usage data of the fire extinguisher 10 together with the image data of the LCD window 20 as voice data. [0038] the LCD window 20 and the speaker 30 to output image data and voice data so that the operation of the fire extinguisher 10 can be directly seen and heard by the user. [0039] FIGS. 4A and 4B are diagrams illustrating a use state of an intelligent fire extinguisher control system according to the present invention. FIG. 4A and FIG. 4B illustrate a use state (e.g. “...plurality of indicator devices in a series representing a series of operations...”) of the intelligent fire extinguisher control system according to the present invention. The LCD window 20 and the speaker 30 together output image data and voice data to inform the user of the usage of the digester 10 in order. First, the basic contents of the fire extinguisher 10 will be described while showing the fire extinguisher 10 in a locked state. Next, a method of releasing the lock pin of the fire extinguisher 10 is outputted to the LCD window 20 and the speaker 30 to inform the user. Then, hold the hose of the fire extinguisher (10) by hand with the fire direction. Finally, if the lever of the handle is pressed with a constant force, the fire and the video and voice that evolves the fire while the fire extinguishing liquid is sprayed through the hose is outputted to the LCD window 20 and the speaker 30 to inform.).
However, Jung does not expressly disclose determining that a user has picked up the fire extinguisher; subsequent to determining that the user has picked up the fire extinguisher, measuring an amount of pressure of extinguishing material within the fire extinguisher and making a determination whether or not the amount of pressure of the extinguishing material is below a threshold pressure; concurrently with measuring the amount of pressure, actuating each of a plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher; and based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable.
Li, from a similar field of endeavor, teaches determining that a user has picked up the fire extinguisher; subsequent to determining that the user has picked up the fire extinguisher, measuring an amount of pressure of extinguishing material within the fire extinguisher and making a determination whether or not the amount of pressure of the extinguishing material is below a threshold pressure; concurrently with measuring the amount of pressure, actuating each of a plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher; and based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable (pg. 2 7th-paragraph, As shown in FIG. 1-3, a fire extinguisher with a prompt function includes a can body 1, a nozzle 2, a pressure gauge 3, a handle 4, a safety pin 5, and a prompting component, and the prompting component includes a bottom portion of the can body 1. a controller 6 and a first LED (7) respectively disposed on the safety pin 5, a second LED (8) disposed at the nozzle, and a third LED (9) disposed on the handle, the third LED ( 9) comprising two arrow-shaped lamps disposed on the two handles of the handle 4, the arrows are opposite directions, the second LED (8) is provided with a normally closed switch, and the prompt controller 6 includes a housing and is disposed in the case The MCU (10) in the body, the first LED (7), the second LED (8), and the third LED (9) are all connected to the MCU (10), and the housing is further provided with a manual switch 11 and Passive switch 12, the passive switch 12 is a normally closed button switch, the button extends out of the bottom of the housing, when the fire extinguisher is placed on the plane, the button is pressed into the housing, the passive switch is disconnected, the manual switch 11 and the passive. pg. 2 9th-paragraph, The working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated, and the insurance pin is pulled out through the speaker voice prompt; the insurance pin is pulled out After the voice prompts, the nozzle is aligned with the fire source, and the second LED at the nozzle is bright; after the nozzle is held, the voice prompt presses the handle in the direction of the arrow, the third LED is bright, and the fire extinguishing substance is ejected after the handle is pressed. After use, put down the fire extinguisher and the passive switch is disconnected, indicating that the controller is not working. Therefore, based on the above citations, it implies abandoning actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to determine that a user has picked up the fire extinguisher; subsequent to determining that the user has picked up the fire extinguisher, measure an amount of pressure of extinguishing material within the fire extinguisher and making a determination whether or not the amount of pressure of the extinguishing material is below a threshold pressure; concurrently with measuring the amount of pressure, actuate each of a plurality of indicator devices in a series representing a series of operations to be performed at the plurality of predetermined portions of the fire extinguisher by a user for extinguishing a fire with the fire extinguisher; and based at least in part on a result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, abandon actuating each of the plurality of indicating devices and providing an indication to the user that the fire extinguisher is not usable as suggested in Li in the system of Jung in order to indicate the fire extinguisher is not working (as suggested on pg.2 9th-paragraph of Li).

Regarding claim 13, Jung in view of Li discloses the method of claim 12, wherein the series of operations comprise using the plurality of indicator devices to indicate to the user to pull a pull-pin, aim a hose, and squeeze a release lever of the fire extinguisher (Jung figs. 1 and 4 illustrates the fire extinguisher comprising a pull-pin , a hose , a release lever, and instruction’s region 20. Li figs. 1 & 3 illustrates the fire extinguisher comprising a pull-pin 5, a hose 2, a release lever 4, and LEDS 7, 8, and 9. Li pg. 2 9th-paragraph, The working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated, and the insurance pin is pulled out through the speaker voice prompt; the insurance pin is pulled out After the voice prompts, the nozzle is aligned with the fire source, and the second LED at the nozzle is bright; after the nozzle is held, the voice prompt presses the handle in the direction of the arrow, the third LED is bright, and the fire extinguishing substance is ejected after the handle is pressed. After use, put down the fire extinguisher and the passive switch is disconnected, indicating that the controller is not working.).

Regarding claim 14, Jung in view of Li discloses the method of claim 12, wherein the plurality of indicator devices comprise light emitting diodes (LEDs), and wherein the series of operations comprises illuminating LEDs positioned on the pull-pin, the hose, the release lever, and an instructions' region of the fire extinguisher (Jung figs. 1 and 4 illustrates the fire extinguisher comprising a pull-pin , a hose , a release lever, and instruction’s region 20. Li figs. 1 & 3 illustrates the fire extinguisher comprising a pull-pin 5, a hose 2, a release lever 4, and LEDS 7, 8, and 9. Li pg. 2 7th-paragraph, As shown in FIG. 1-3, a fire extinguisher with a prompt function includes a can body 1, a nozzle 2, a pressure gauge 3, a handle 4, a safety pin 5, and a prompting component, and the prompting component includes a bottom portion of the can body 1. a controller 6 and a first LED (7) respectively disposed on the safety pin 5, a second LED (8) disposed at the nozzle, and a third LED (9) disposed on the handle, the third LED ( 9) comprising two arrow-shaped lamps disposed on the two handles of the handle 4, the arrows are opposite directions, the second LED (8) is provided with a normally closed switch, and the prompt controller 6 includes a housing and is disposed in the case The MCU (10) in the body, the first LED (7), the second LED (8), and the third LED (9) are all connected to the MCU (10), and the housing is further provided with a manual switch 11 and Passive switch 12, the passive switch 12 is a normally closed button switch, the button extends out of the bottom of the housing, when the fire extinguisher is placed on the plane, the button is pressed into the housing, the passive switch is disconnected, the manual switch 11 and the passive. pg. 2 9th-paragraph, The working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated, and the insurance pin is pulled out through the speaker voice prompt; the insurance pin is pulled out After the voice prompts, the nozzle is aligned with the fire source, and the second LED at the nozzle is bright; after the nozzle is held, the voice prompt presses the handle in the direction of the arrow, the third LED is bright, and the fire extinguishing substance is ejected after the handle is pressed. After use, put down the fire extinguisher and the passive switch is disconnected, indicating that the controller is not working.).

Regarding claim 15, Jung in view of Li discloses the method of claim 12, wherein the plurality of indicator devices comprises a speaker, and wherein the series of operations comprises actuating the speaker to produce sounds (Jung fig. 1 speaker 30; [0025] The controller 40 controls the LCD window 20 and the speaker 30 to electrically and electronically control the video data of the LCD window 20 and the audio data of the speaker 30. [0009] The user can easily use the fire extinguisher in accordance with instructions such as the visual notification of the LCD and the voice notification of the speaker. [0022] The LCD window 20 corresponds to a video output device for receiving and outputting video data of a control unit 40, which will be described later, as a device for visually expressing a user how to use the fire extinguisher 10. [0023] The speaker 30 according to the present invention is positioned adjacent to the LCD window 20 and outputs the usage data of the fire extinguisher 10 together with the image data of the LCD window 20 as voice data. [0038] the LCD window 20 and the speaker 30 to output image data and voice data so that the operation of the fire extinguisher 10 can be directly seen and heard by the user. [0039] FIGS. 4A and 4B are diagrams illustrating a use state of an intelligent fire extinguisher control system according to the present invention. FIG. 4A and FIG. 4B illustrate a use state of the intelligent fire extinguisher control system according to the present invention. The LCD window 20 and the speaker 30 together output image data and voice data to inform the user of the usage of the digester 10 in order. First, the basic contents of the fire extinguisher 10 will be described while showing the fire extinguisher 10 in a locked state. Next, a method of releasing the lock pin of the fire extinguisher 10 is outputted to the LCD window 20 and the speaker 30 to inform the user. Then, hold the hose of the fire extinguisher (10) by hand with the fire direction. Finally, if the lever of the handle is pressed with a constant force, the fire and the video and voice that evolves the fire while the fire extinguishing liquid is sprayed through the hose is outputted to the LCD window 20 and the speaker 30 to inform.).

Regarding claim 16, Jung in view of Li discloses the method of claim 15, wherein the sounds produced by the speaker comprise pre-recorded spoken instructions to operate the fire extinguisher (Jung fig. 1 speaker 30; [0030] The audio unit 43 is also a device for providing information to the speaker 30 for outputting audio data in the same manner as the LCD unit 42. The audio unit 43 includes a number of channels for audio output through the speaker 30, And stores and manages all operations and commands related to the same speaker 30 and voice data output. [0025] The controller 40 controls the LCD window 20 and the speaker 30 to electrically and electronically control the video data of the LCD window 20 and the audio data of the speaker 30. [0009] The user can easily use the fire extinguisher in accordance with instructions such as the visual notification of the LCD and the voice notification of the speaker. [0022] The LCD window 20 corresponds to a video output device for receiving and outputting video data of a control unit 40, which will be described later, as a device for visually expressing a user how to use the fire extinguisher 10. [0023] The speaker 30 according to the present invention is positioned adjacent to the LCD window 20 and outputs the usage data of the fire extinguisher 10 together with the image data of the LCD window 20 as voice data. [0038] the LCD window 20 and the speaker 30 to output image data and voice data so that the operation of the fire extinguisher 10 can be directly seen and heard by the user. [0039] FIGS. 4A and 4B are diagrams illustrating a use state of an intelligent fire extinguisher control system according to the present invention. FIG. 4A and FIG. 4B illustrate a use state of the intelligent fire extinguisher control system according to the present invention. The LCD window 20 and the speaker 30 together output image data and voice data to inform the user of the usage of the digester 10 in order. First, the basic contents of the fire extinguisher 10 will be described while showing the fire extinguisher 10 in a locked state. Next, a method of releasing the lock pin of the fire extinguisher 10 is outputted to the LCD window 20 and the speaker 30 to inform the user. Then, hold the hose of the fire extinguisher (10) by hand with the fire direction. Finally, if the lever of the handle is pressed with a constant force, the fire and the video and voice that evolves the fire while the fire extinguishing liquid is sprayed through the hose is outputted to the LCD window 20 and the speaker 30 to inform.).

Regarding claim 18, Jung in view of Li discloses the method of claim 12, wherein the plurality of indicator devices comprises a display screen, and wherein the series of operations comprises displaying visuals on the display screen (Jung fig. 1 LCD window 20; [0009] The user can easily use the fire extinguisher in accordance with instructions such as the visual notification of the LCD and the voice notification of the speaker. [0022] The LCD window 20 corresponds to a video output device for receiving and outputting video data of a control unit 40, which will be described later, as a device for visually expressing a user how to use the fire extinguisher 10. [0023] The speaker 30 according to the present invention is positioned adjacent to the LCD window 20 and outputs the usage data of the fire extinguisher 10 together with the image data of the LCD window 20 as voice data. [0038] the LCD window 20 and the speaker 30 to output image data and voice data so that the operation of the fire extinguisher 10 can be directly seen and heard by the user. [0039] FIGS. 4A and 4B are diagrams illustrating a use state of an intelligent fire extinguisher control system according to the present invention. FIG. 4A and FIG. 4B illustrate a use state of the intelligent fire extinguisher control system according to the present invention. The LCD window 20 and the speaker 30 together output image data and voice data to inform the user of the usage of the digester 10 in order. First, the basic contents of the fire extinguisher 10 will be described while showing the fire extinguisher 10 in a locked state. Next, a method of releasing the lock pin of the fire extinguisher 10 is outputted to the LCD window 20 and the speaker 30 to inform the user. Then, hold the hose of the fire extinguisher (10) by hand with the fire direction. Finally, if the lever of the handle is pressed with a constant force, the fire and the video and voice that evolves the fire while the fire extinguishing liquid is sprayed through the hose is outputted to the LCD window 20 and the speaker 30 to inform.).

Regarding claim 19, Jung in view of Li discloses the method of claim 12, wherein determining that the user has picked up the fire extinguisher is based at least in part on sensor data (Li pg. 2 7th and 9th-paragraph, The working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated.).

Regarding claim 20, Jung in view of Li discloses the method of claim 19, wherein the operations further comprise, based at least in part on the result of the determination being that that the amount of pressure of the extinguishing material is below the threshold pressure, indicating to the user to leave a location (Jung [0021] The LCD window 20 according to the present invention is integrally or detachably mounted on the fire extinguisher 10, and a touch function is selected to output the usage of the fire extinguisher 10 as image data. Li pg. 2 9th-paragraph, the working principle of the invention is that after the fire extinguisher is placed, the button of the passive switch is pressed into the casing of the prompting controller, the passive switch is turned off, and the manual switch (on) is turned on. When a fire occurs, the on-site operator picks up the fire extinguisher, the button of the passive switch pops up, the switch is turned on, the MCU is powered on, the first LED is controlled to be illuminated, and the insurance pin is pulled out through the speaker voice prompt; the insurance pin is pulled out After the voice prompts, the nozzle is aligned with the fire source, and the second LED at the nozzle is bright; after the nozzle is held, the voice prompt presses the handle in the direction of the arrow, the third LED is bright, and the fire extinguishing substance is ejected after the handle is pressed. After use, put down the fire extinguisher and the passive switch is disconnected, indicating that the controller is not working. Therefore, based on the above citations, it implies indicating to the user to leave a location of a fire because the fire extinguisher is no longer working.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20190068016 A - cited in IDS, refer to English translation) as applied to claim 1 above, and further in view of Pittock (WO 03/086547 A1 – cited in IDS).

Regarding claim 4, Jung discloses the system of claim 1, but does not expressly disclose wherein the plurality indicator devices comprises a haptic actuator.
Pittock, from a similar field of endeavor, teaches one or more indicator devices comprises a haptic actuator (pg. 2 ln 14-18 and pg. 6 ln 6 to pg. 7 ln 5).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use haptic actuators as taught by Pittock in the system taught by Jung in order to guide a user in conditions of poor visibility and may also render the extinguisher useful for people with sigh disabilities (as suggested by Pittock on pg. 2 ln 14-18.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20190068016 A - cited in IDS, refer to English translation) further in view of Pittock (WO 03/086547 A1 – cited in IDS) as applied to claim 4 above, and further in view of Li et al. (CN 208959189 U - cited in IDS, refer to English translation).

Regarding claim 8, Jung in view of Pittock discloses the system of claim 4, but does not expressly disclose wherein the indicator devices comprising haptic actuators are positioned on a pull-pin, hose, and release lever of the fire extinguisher. Although Jung LCD window 20. Also, Pittock pg. 2 ln 14-18 and pg. 6 ln 6 to pg. 7 ln 5, teaches one or more indicator devices comprising a haptic actuator.
Li, from a similar field of endeavor, teaches indicator devices positioned on the pull-pin, hose, and release lever of the fire extinguisher (figs. 1 & 3 illustrates LEDS 7, 8, and 9. Example 1 on page 2 of Li teaches in FIG. 1-3, a fire extinguisher with a prompt function includes a can body 1, a nozzle 2, a pressure gauge 3, a handle 4, a safety pin 5, and a prompting component, and the prompting component includes a bottom portion of the can body 1. a controller 6 and a first LED (7) respectively disposed on the safety pin 5, a second LED (8) disposed at the nozzle/hose, and a third LED (9) disposed on the handle).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention provide indicator devices positioned on the pull-pin, hose, and release lever of the fire extinguisher as suggested by Li in the system taught by Jung in view of Pittock in order to guide the user to correctly operate the fire extinguisher in an emergency (as suggested by Li in last paragraph under the Summary of the Invention section).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR 20190068016 A - cited in IDS, refer to English translation) in view of Li et al. (CN 208959189 U - cited in IDS, refer to English translation) as applied to claim 12 above, and further in view of Pittock (WO 03/086547 A1 – cited in IDS).

Regarding claim 17, Jung in view of Li discloses the method of claim 12, wherein the series of operations comprises actuating the plurality of indicator devices positioned on a pull-pin, a hose, and a release lever of the fire extinguisher (Li figs. 1 & 3 illustrates LEDS 7, 8, and 9. Example 1 on page 2 of Li teaches in FIG. 1-3, a fire extinguisher with a prompt function includes a can body 1, a nozzle 2, a pressure gauge 3, a handle 4, a safety pin 5, and a prompting component, and the prompting component includes a bottom portion of the can body 1. a controller 6 and a first LED (7) respectively disposed on the safety pin 5, a second LED (8) disposed at the nozzle/hose, and a third LED (9) disposed on the handle. Also see Li pg. 2 7th and 9th paragraphs).
However, Jung in view of Li does not expressly disclose wherein the plurality of indicator devices comprises haptic actuators.
Pittock, from a similar field of endeavor, teaches one or more indicator devices comprises a haptic actuator (pg. 2 ln 14-18 and pg. 6 ln 6 to pg. 7 ln 5).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to use haptic actuators as taught by Pittock in the system taught by Jung in order to guide a user in conditions of poor visibility and may also render the extinguisher useful for people with sigh disabilities (as suggested by Pittock on pg. 2 ln 14-18.).

Response to Arguments
Applicant's arguments filed 07/29/2022 have been fully considered but they are not persuasive. 

Regarding claims 1-11, Applicant argues that Jung (KR 20190068016 A) does not teach or suggest the newly added amendments of claim 1; however, the examiner respectfully disagrees. Claim 1 recites “ A system comprising a controller operable to perform operations comprising...”. The claim is directed to a system but only claims a controller for performing a plurality of functions. According to MPEP 2114, an "[A]pparatus claims cover what a device is, not what a device does." A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. In this case, the claimed system only comprises a controller. Jung figures 1-2 illustrate a controller 40. [0025] teaches the controller 40 controls the LCD window 20 and the speaker 30 to electrically and electronically control the video data of the LCD window 20 and the audio data of the speaker 30. Furthermore, applicant’s arguments have been considered but are moot because the arguments do not apply to the new 35 U.S.C. 112(a) rejections being used in the current rejection. The new grounds of rejection are necessitated by amendment. Therefore, applicant’s arguments are deemed not persuasive.

Regarding claims 12-20, Applicant’s arguments have been considered but are moot because the arguments do not apply to the new 35 U.S.C. 112(a) rejections and new combination of references including new citations being used in the current rejection. The new grounds of rejection are necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose tone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684      


							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684